Case 1:19-mj-00813 Document 1 Filed on 08/13/19 in TXSD Page 1 of 2
United States District Court
Southern District of Texas

FILED
AO91 (Rev. 12/03) Criminal Complaint FE el inn AUSA

UNITED STATES DISTRICT COURT

 

David J. Bradley, Clerk of Court
Southern District Of Texas Brownsville Division

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs.

Case Number: B-19- L 4
Antonio CORDOVA ase Number MS ? |

A213 286 429 United States

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about August 11, 2019 in Cameron County, in
the Southern District Of Texas defendant(s)

 

knowingly, willfully, and in reckless disregard of the fact that one undocumented alien had entered the United States in violation
of law and remained in the United States in violation of law, did transport and move said alien by means of a motor vehicle with
intent to further their unlawful presence,

 

in violation of Title 8 United States Code, Section(s) 1324(a)(1 )(A)Gi)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

On August 11, 2019 at approximately 6:30 p.m., Border Patrol Agents were conducting checkpoint operations at the Highway 4
checkpoint in Brownsville, Texas when a silver in color Jeep Wrangler approached primary lane for inspection. Agents
identified themselves and questioned the passengers as to their citizenship. The driver, identified as Antonio CORDOVA stated
he was a citizen of the United States. A front passenger, later identified as William Osvaldo MEJIA-Veliz, was question as to
his citizenship and his response was United States while avoiding eye contact with the agents. Agents then asked MEJIA where
he was born. MEJIA replied "Brownsville, Texas" with a shaky voice. Due to the subject's behavior while being questioned,
Agents instructed the driver to proceed into secondary for further investigation.

Continued on the attached sheet and made a part of this complaint: DX] Yes [_] No

 

Signature of Complainant

hs Quintanilla, Adalberto _ Border Patrol Agent

 

 

 

Sworn to before me and signed in my presence, Printed Name of Complainant
August 13, 2019 at Brownsville, Texas ?
Date City/State

Ignacio Torteya II U.S. Magistrate Judge

 

 

Name of Judge Title of Judge Signature of Jud
CONTINUATION GBPLEREVANIAN; COR BL Aagument 1 Filed on 08/13/19 in TXSD Page 2 of 2
United States District Court

Southern District of Texas

FILED
AUG 13 2019
AFFIDAVIT
In support of Criminal Complaint David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
V. ‘
Antonio CORDOVA Case Number: B-19- N\) - V4 | 3

A213 286 429 United States

At secondary Agents asked MEJIA in the English language if he had any documentation to be in the United States legally. MEJIA
was not able to understand the agent's question. The question was repeated in the Spanish language to which the subject replied he
was from Guatemala with no documentation to be in the United States.

Both subjects were transported to the Fort Brown Border Patrol Station for further case development. After further investigation,

sworn statement by the material witness and a photo lineup, it was determined that Antonio CORDOVA was the person transporting
MEJIA into the United States.

SUBSCRIBED and SWORN to before me on
tg

 
 
  
 
 

August, 2019

 

Border Patrol Agent

 

Signature Signature of Complainant
